Title: To George Washington from Joseph Reed, 19 December 1780
From: Reed, Joseph
To: Washington, George


                        
                            Sir
                            In Council Philada December 19th 1780
                        
                        I am to acknowledge the Receipt of your Excellencys favour of the tenth—Instant appointing the places of
                            deposit for the specifick articles required by Congress. Some difficulties have arisen with respect to Wyoming which the
                            Inhabitants of this state do not consider as of Continental importance, but only as holding or possession for the state of
                            Connecticut: in consequence they think it hard to supply it from the state of Pennsylvania. Besides which, there are
                            Complaints of abuses in entering the settlers as soldiers, and drawing rations: every Officer and soldier under Colonel
                            Butler from Connecticut is a land holder under the Connecticut Claim; it was therefore proposed that Connecticut should
                            support it as a state post: or in Case that state declined it, Pennsylvania would take it up without any charge to the
                            United states. Representations were made to Congress, and the enclosed Resolve has passed, in consequence of which we wait
                            your Excellencys determination to make the arrangements for the ensuing season. I have the honour to be Your Excellencys
                            Obedient and very humble servant
                        
                            Jos: Reed President
                        
                    